 

Case 3:20-cv-00140-DB Document17 Filed 01/19/21 Page 1of9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

EZEQUIEL FLORES, et al., §
Plaintiffs, §
§

v. § EP-20-CV-140-DB
§
MARGARET A. HARTNETT in her §
Official capacity as Acting Field Office §
Director, U.S. Immigration and §
Customs Enforcement, El Paso, Texas, §
Enforcement and Removal Operations, §
et al., §
Defendants. §

MEMORANDUM OPINION AND ORDER

 

On this day, the Court considered Defendants Margaret A. Harnett, Matthew T.
Albence, and Chad Wolf’s (collectively, “the Government”) “Motion to Dismiss for Lack of
Jurisdiction,” (“Motion”) filed in the above-captioned case on December 15, 2020. ECF No.
13. Plaintiffs Ezequiel Flores, et al. (collectively, “Plaintiffs”), filed a Response on December
15,2020. ECF No. 15. The Government filed a Reply on December 22, 2020. ECF No. 16.
Upon due consideration, the Court grants the Government’s Motion. |

BACKGROUND

Plaintiffs were all born in Mexico to a U.S. citizen mother. Pl.’s Compl. for
Declaratory J. and TRO (“Complaint”) {{ 2-6; 12-16, ECF No. 1. Each Plaintiff submitted a
Form N-600 Application for Certificate of Citizenship (“N-600”) to U.S. Citizenship and
Immigration Services (“USCIS”). Jd.9.17. Plaintiffs claim U.S. citizenship at birth under
Section 301 of the Immigration and Nationality Act because they were “born abroad to a U.S.
citizen mother, who has been physically present in the United States for a continuous period of

one year prior to [their] birth.” Jd. 1,7. As evidence supporting their claims for U.S.
 

Case 3:20-cv-00140-DB Document17 Filed 01/19/21 Page 2 of 9

citizenship, Plaintiffs submitted with their N-600s: (1) a copy of their mother’s birth certificate;
(2) a copy of their mother’s Certificate of Citizenship; (3) an affidavit from their mother stating
that she temporarily resided “on a ranch close to El Paso, Texas;” and (4) blood tests establishing
the mother-child relationship between their mother and Plaintiffs. Jd. 18. USCIS denied
Plaintiffs’ N-600s. Jd. J] 9, 17.

In their Complaint, Plaintiffs argue that USCIS deprived them of their rights as
US. citizens. Jd.919. Accordingly, Plaintiffs brought this suit under 8 U.S.C. § 1503(a) (“§
1503(a)”) for a declaratory judgment that Plaintiffs are U.S. citizens. Jd. at 11-12. Plaintiffs
also request that the Court enter a temporary restraining order enjoining the Government from —
removing plaintiffs from the United States. Jd. at 12.

In its Motion, the Government argues that this Court should dismiss Plaintiffs’
claims under Federal Rule of Civil Procedure 12(b)(1) (“Rule 12(b)(1)”) for lack of jurisdiction.
Mot. 1, ECF No. 13.

LEGAL STANDARD

Rule 12(b)(1) permits dismissal if a court lacks subject matter jurisdiction. Fed.
R. Civ. P. 12(b)(1). “Federal courts are courts of limited jurisdiction. They possess only that
power authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511
U.S. 375, 377 (1994). A case is presumed to lie outside the scope of a federal court’s subject
matter jurisdiction, and the burden of establishing otherwise rests with the party seeking to
invoke the court’s jurisdiction. Jd. “It is incumbent on all federal courts to dismiss an action
whenever it appears that subject matter jurisdiction is lacking.” Stockman v. Fed. Election

Comm’n, 138 F.3d 144, 151 (Sth Cir. 1998).
 

Case 3:20-cv-00140-DB Document17 Filed 01/19/21 Page 3 of 9

ANALYSIS

In its Motion, the Government argues that this Court should dismiss Plaintiffs’
claims under Rule 12(b)(1) for lack of jurisdiction. Mot. 1, ECF No. 13. The Government
argues that the Court lacks jurisdiction under § 1503(a) to review Plaintiffs’ USCIS decisions.
Mot. 1, ECF No. 13. The Government also argues that the Court lacks jurisdiction to enjoin
removal because “[t]he REAL ID Act of 2005 divests district courts of jurisdiction over removal
orders.” Jd. at 6 (citing 8 U.S.C. § 1252(g)). The Court will examine each of the
Government’s arguments in turn. Each has merit and supports the Court’s conclusion that it
lacks subject matter jurisdiction over this case.

1. The Court lacks jurisdiction under § 1503(a) to review Plaintiffs’ USCIS
decisions.

The Government argues that the Court lacks jurisdiction under § 1503(a) to
review the USCIS decisions for two reasons. Mot. 1, ECF No. 13. It argues that four of the
Plaintiffs have not exhausted their administrative remedies, and it argues that the remaining
cannot show that she resided in the United States at the time the suit was filed, as required by
statute. Jd. at 1-2;4-6. The Court agrees with the Government.

a. Plaintiffs Ezequiel Flores, Jose Luis Flores, Juan C. Flores, and Victor M.

Flores failed to exhaust administrative remedies. Therefore, the Court
lacks jurisdiction under § 1503(a) to review their USCIS decisions.

The Government argues that the Court lacks jurisdiction under § 1503(a) to
review the USCIS decisions because “Plaintiffs Ezequiel Flores, Jose Luis Flores, Juan C.
Flores, and Victor M. Flores have not exhausted administrative remedies.” Jd. at 1-2; 4-5.
Specifically, they did not appeal the USCIS denials of their N-600s to the USCIS Administrative
Appeals Office (“AAO”) and receive an adverse decision. Jd. at 4.

Plaintiffs acknowledge that they did not appeal their N-600s denials to the AAO.

3
 

Case 3:20-cv-00140-DB Document17 Filed 01/19/21 Page 4of9

Resp. 21, ECF No. 15. However, they argue that the USCIS denials of their N-600s constitute
a final administrative denial subject to judicial review. Jd. 20,25. Plaintiffs additionally
argue that § 1503(a) does not impose an exhaustion requirement and Plaintiffs were not required
to appeal to the AAO for this Court to have jurisdiction. Jd. 27-31.

The Court agrees with the Government. A person seeking a judicial declaration
of citizenship under § 1503(a) must exhaust administrative remedies. Gonzalez v. Limon, 926
F.3d 186, 188 n.7 (5th Cir. 2019); Rios-Valenzuela v. Dep’t of Homeland Sec., 506 F.3d 393, 397
n.4 (5th Cir. 2007). And exhausting administrative remedies requires appealing to the AAO!
and receiving an adverse decision. See Dung Quoc Nguyen v. U.S. Dep't of Homeland Sec., No.
5:09-CV-202-DCB-JMR, 2011 WL 1499216, at *2 (S.D. Miss. Jan. 21, 2011), report and
recommendation adopted by 5:09-CV-202-DCB-JMR, 2011 WL 1499063 (S.D. Miss. Apr. 19,
2011); Park Hurtado v. Napolitano, No. 1:12-CV-52, 2013 WL 12155581, at *1 (S.D. Tex. July
10, 2013).

The court in Nguyen explained the process of pursuing a claim of citizenship.
under § 1503(a) as follows:

A claimant may apply for a Certificate of Citizenship with USCIS

on a Form N-600 under 8 U.S.C. § 1452(a). If unsuccessful, the

claimant may appeal to the Administrative Appeals Unit (“AAU”)

under 8 C.F.R. § 341.6, 103.3(a). Only after seeking review with

the AAU, and thereby exhausting administrative remedies, may a

claimant under 8 U.S.C. § 1503(a) bring a declaratory judgment
action in a district court for a declaration of citizenship.

2011 WL 1499216, at *2 (internal citations omitted) (emphasis added).

 

1 Nguyen refers to the Administrative Appeals Unit (“AAU”). 2011 WL 1499216, at *2. In 1994, the
Immigration and Naturalization Service consolidated the AAU and the Legalization Appeals Unit to create the
AAO. Chapter 1.3. AAO History, AAO PRACTICE MANUAL, https://www.uscis.gov/tools/aao-practice-
manual/chapter- | -the-administrative-appeals-office (last visited January 11, 2021).

4
 

Case 3:20-cv-00140-DB Document17 Filed 01/19/21 Page 5of9

In Nguyen there was no evidence in the record that the plaintiff appealed the
denial of his N-600 to the AAU. /d. at *4. Based on that, the court held that the plaintiff did
not exhaust administrative remedies and, therefore, the court did not have jurisdiction to review
his § 1503(a) claim for citizenship. Jd.

A person must also receive an adverse decision from the AAO to exhaust
administrative remedies. See Park Hurtado v. Napolitano, No. 1:12-CV-52, 2013 WL
12155581, at *1 (S.D. Tex. July 10, 2013). In Park Hurtado, the Court found that, since the
case was initiated prior to the AAO decision, administrative remedies had not been exhausted,
and, therefore, it did not have jurisdiction under § 1503(a). Id.
| In this case, like in Nguyen, there is no evidence in the record that Plaintiffs
appealed the denials of their N-600s to the AAO. See generally Compl., ECF No. 1. Plaintiffs
even acknowledge that they did not appeal. Resp. §21, ECF No. 15. Because a person seeking
a judicial declaration of citizenship under § 1503(a) must exhaust administrative remedies by
appealing to the AAO, Plaintiffs have not exhausted administrative remedies. Therefore, the
Court lacks jurisdiction to review the claims of Plaintiffs Ezequiel Flores, Jose Luis Flores, Juan
C. Flores, and Victor M. Flores, and their claims should be dismissed.

Plaintiffs cite a District of Arizona case to argue that exhaustion of administrative
remedies is not required. Resp. §§ 27-28, ECF No. 15 (citing Ortega-Morales v. Lynch, 168
F.Supp.3d 1228, 1237-39 (D. Ariz. 2016)). They argue that the statements to the contrary by
the Fifth Circuit in Gonzalez and Rios-Valenzuela are non-binding dicta. Jd. { 28.

Plaintiffs misinterpret the significance of the Fifth Circuit’s statements. The
Fifth Circuit has defined dicta as follows:

A statement is dictum if it could have been deleted without seriously
impairing the analytical foundations of the holding and being

3
 

Case 3:20-cv-00140-DB Document17 Filed 01/19/21 Page 6of9

peripheral, may not have received the full and careful consideration
of the court that uttered it. A statement is not dictum if it is
necessary to the result or constitutes an explication of the governing
rules of law.

United States v. Segura, 747 F.3d 323, 328 (Sth Cir. 2014) (quoting Int’l Truck & Engine Corp.
v. Bray, 372 F.3d 717, 721 (Sth Cir.2004)).

Because of a court’s obligation to assess its jurisdiction, an evaluation of whether
a court has jurisdiction is “anything but ‘unnecessary.”” Perez v. Stephens, 784 F.3d 276, 281
(5th Cir. 2015). The statements in Gonzalez and Rios-Valenzuela that a person must exhaust
administrative remedies were both made while determining the court’s jurisdiction. Gonzalez,
926 F.3d at 188; Rios-Valenzuela, 506 F.3d at 397. Thus, the statements are not dicta, but
binding precedent. Segura, 747 F.3d at 328 (stating that the binding force of prior circuit court
decisions applies to portions of the opinion necessary to the result). Conversely, the decision of
the District of Arizona in Ortega-Morales, although persuasive, is not binding. Camreta v.
Greene, 563 U.S. 692, 709 n.7 (2011) (explaining that a decision of a federal district court in a
different judicial district is not binding precedent).

b. Plaintiff Martha M. Flores is not present and residing within the United

States. Therefore, the Court lacks jurisdiction under § 1503(a) to review
her USCIS decision.

The Government argues that “Plaintiff Martha M. Flores has not shown that she
resides in the United States, such that jurisdiction would vest with this Court.” Jd. at 2; 5-6. It
points to § 1503(a), which allows “any person who is within the United States” and denied rights
of United States citizenship to seek a declaration of citizenship. 8 U.S.C. § 1503(a) (emphasis
added).

In this case, the Government argues that Plaintiff Martha M. Flores has not

presented evidence that “she was present and residing in the United States in May 2020 when she

6
 

Case 3:20-cv-00140-DB Document17 Filed 01/19/21 Page 7 of 9

filed this action under § 1503(a).” Mot. 6, ECF No. 13. Therefore, “this Court lacks
jurisdiction over her claims under § 1503(a).” Jd. Plaintiff Martha M. Flores concedes that
she “is not present within the United States” and that her claim under § 1503 is “foreclosed” by
Fifth Circuit precedent. Resp. f{ 33, 34, ECF No. 34. Thus, the Court finds that Plaintiff
Martha M. Flores was not present and residing within the United States when she filed her
claims under § 1503(a), and, therefore, it lacks jurisdiction under § 1503(a) to review the

USCIS’s decision. 8 U.S.C. § 1503(a).

2. The Court lacks jurisdiction to enjoin removal orders against Plaintiffs.

In addition to a declaration of citizenship, Plaintiffs request a temporary
restraining order enjoining the Government from removing Plaintiffs from the United States.
Compl. 12, ECF No.1. The Complaint alleges that three of the Plaintiffs—Ezequiel Flores,
Jose Luis Flores, and Victor Flores—have been released from ICE custody under Orders of
Supervision. Jd. J] 12,13, 15. However, the Complaint does not allege that any of the
Plaintiffs are currently subject to an order of removal. /d. {| 12-16.

The Government argues that federal district courts are divested of the jurisdiction
to review orders of removal. Mot. 6-7, ECF No. 13 (citing 8 U.S.C. § 1252(g)). In their
Response, Plaintiffs failed to contest this argument. See generally Resp., ECF No. 15.

8 U.S.C. § 1252(g) provides that “no court shall have jurisdiction to hear any
cause or claim by or on behalf of any alien arising from the decision or action by the Attorney
General to commence proceedings, adjudicate cases, or execute removal orders against any alien
under this chapter.” The Fifth Circuit has held that this provision removes jurisdiction from
district courts to stay or enjoin orders of removal. See, e.g., Idokogi v. Ashcroft, 66 F. App’x

526 (Sth Cir. 2003); Fabuluje v. Immigration & Naturalization Agency, 244 F.3d 133 (Sth Cir.

7
 

Case 3:20-cv-00140-DB Document 17 Filed 01/19/21 Page 8 of 9

2000).
The Court will do likewise here and hold that the Court lacks jurisdiction to

enjoin removal orders against Plaintiffs.

3. Because the Court lacks jurisdiction over this case, it will not consider the
Government’s remaining arguments.

In addition to arguing that the Court lacks jurisdiction over this case, the
Government makes two additional arguments in its Motion. Mot. 7-10. First, the
Government argues that Defendant Chad Wolf, Secretary of Homeland Security, is the only
proper defendant under § 1503(a). Jd. at7. Second, the Government argues that Plaintiffs
have no right to a jury trial under § 1503(a). Jd. at 8-10. In their Response, Plaintiffs failed to
contest either of these arguments. See generally Resp., ECF No. 15.

Because the Court lacks jurisdiction over this case, see supra 3-8, and the case

will be dismissed, see infra 8, the Court will not consider these arguments.

4. This case will be dismissed without prejudice.

“A court’s dismissal of a case resulting from a lack of subject matter jurisdiction
is ‘not a determination of the merits and does not prevent the plaintiff from pursuing a claim in a
court that does have proper jurisdiction.” Mitchell v. Bailey, 982 F.3d 937, 944 (Sth Cir.
2020), as revised (Dec. 30, 2020) (quoting Ramming v. United States, 281 F.3d 158, 161 (Sth
Cir. 2001)). Accordingly, dismissals under Rule 12(b)(1) for lack of subject matter
jurisdictions should be made without prejudice. /d.

Therefore, in granting the Government’s Motion, the Court will dismiss this case

without prejudice.
 

 

Case 3:20-cv-00140-DB Document17 Filed 01/19/21 Page 9of9

CONCLUSION

The Court lacks jurisdiction (1) under § 1503(a) to review Plaintiffs’ USCIS
decisions, and (2) to enjoin removal orders against Plaintiffs. Because the Court lacks
jurisdiction over this case, it will not consider the Government’s remaining arguments and will
dismiss the case without prejudice.

Accordingly, IT IS HEREBY ORDERED that Defendants Margaret A. Harnett,
Matthew T. Albence, and Chad Wolf’s “Motion to Dismiss for Lack of Jurisdiction” is
GRANTED.

IT IS FINALLY ORDERED that the above-captioned case is DISMISSED
WITHOUT PREJUDICE.

SIGNED this // th day of January 2021.

A ag)

THE HONORABLE DAVID BRIONES
SENIOR'UNITED STATES DISTRICT JUDGE
